Citation Nr: 1640900	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-08 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increased rating for right patellofemoral syndrome rated as 10 percent disabling (right knee disorder).

2.  Entitlement to increased rating for left patellofemoral syndrome rated as 10 percent disabling (left knee disorder).

3.  Entitlement to increased rating for right stress reaction with residual pain localizing to foot and ankle rated as 10 percent disabling (right foot/ankle disorder).

4.  Entitlement to increased rating for right hip femoral neck stress fracture rated as 10 percent disabling (right hip disorder).

5.  Entitlement to increased rating for left hip femoral neck stress fracture rated as 10 percent disabling (left hip disorder). 

6.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the Army from March 2006 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In August 2013 the Veteran withdrew her request for a personal hearing before a Veterans' Law Judge (VLJ) traveling to the RO and in September 2015 she withdrew her video hearing request.  The Board finds that in light of the increased rating claims the Board has jurisdiction of the TDIU issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the rating claims, the United States Court of Appeals for Veterans Claims (Court) recently issued its decision in Correia v. McDonald, 28 Vet. App. 158 (2016) in which it held that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Therefore, the Board finds that this appeal must be remanded to afford the Veteran another VA examination because the above information is not found in any of the VA examinations already conducted in connection with her appeal.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   

As to the TDIU claim, the Board finds that this claim must be remanded because its' adjudication is inextricably intertwined with the above rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

On remand, the AOJ should obtain and associate with the claims file any outstanding and relevant VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

2.  Associate with the claims file all post-May 2016 treatment records held by the Martinsburg VA Medical Center.

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge of the nature, extent, and severity of the right and left knee, right foot/ankle, and hip disorders, including any problems they impact, along with her psychiatric disability, her ability to obtain and retain employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Schedule the Veteran for an examination to determine the severity of her right and left knee, foot/ankle, and hip disorders as well as to determine the degree to which they interfere with her employability.  The claims folder must be made available to and reviewed by the examiner.  

The examiner is to identify all right and left knee, right foot/ankle, and hip disorder pathology found to be present since 2010.  The examiner should provide VA with the following information in accordance with the Court's holding in Correia:

I. Range of Motion Studies:

(a) the examiner must test the range of motion (flexion, extension, etc. . .) in active motion, passive motion, weight-bearing, and nonweight-bearing for the right and left knee, right and left foot/ankle, and right and left hip; 

(b) the examiner should provide a retrospective opinion on the range of motion (flexion, extension, etc. . .) in active motion, passive motion, weight-bearing, and nonweight-bearing for the right and left knee, right and left foot/ankle, and right and left hip since 2010; 

(c) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (flexion, extension, etc. . .) of the Veteran's right and left knee, right foot/ankle, and right and left hip (i.e., the extent of the Veteran's pain-free motion), to specifically include if her pain was not ameliorated by her medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria);

(d) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

II. Other Findings:

(e) The examiner should state whether the right or left knee has any recurrent subluxation or lateral instability.

(f) The examiner should also state whether the right or left tibia and fibula has malunion or nonunion.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he/she should clearly explain why that is so.

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives her notice of the laws and regulations governing a TDIU as well as notice of all the evidence added to the record since the June 2015 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

